IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-20685
                          Summary Calendar



MICHAEL CARVER FLOWERS,

                                         Plaintiff-Appellant,


versus

PIERCE B. GRITMAN,

                                         Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                         USDC No. 95-CV-648
                        - - - - - - - - - -
                          January 13, 1997
Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     Michael Carver Flowers argues that the district court abused

its discretion in dismissing his complaint as frivolous.

     We have reviewed the record, the opinion of the district

court, and the brief, and find that the dismissal of the

complaint as frivolous should be affirmed substantially for the

reasons stated by the district court.   See Flowers v. Gritman,

No. 95-CV-648 (S.D. Tex.; June 28, 1996).

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-20685
                              - 2 -

     Because Flowers has failed to raise an issue of arguable

merit, the appeal should be dismissed as frivolous.   See Howard

v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5th Cir. Rule

42.2.

     APPEAL DISMISSED.